Citation Nr: 0634071	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-18 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gas and 
constipation.

2.  Entitlement to service connection for an irritable bowel 
syndrome.

3.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.

4.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.

5.  Entitlement to service connection for a coronary 
pulmonary disease.

6.  Entitlement to service connection for elevated 
cholesterol and triglycerides.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for Type II diabetes 
mellitus.

9.  Entitlement to an increased rating for gastroesophageal 
reflux disease with gastritis, currently evaluated as 10 
percent disabling.

10. Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

11. Entitlement to a compensable rating for bilateral hearing 
loss.

12. Entitlement to special monthly compensation for the 
regular aid and attendance of another person.

13. Entitlement to an effective date earlier than November 
19, 2003, for the grant of special monthly compensation for 
the loss of use of a creative organ.

14. Entitlement to an effective date earlier than January 6, 
2004, for the grant of a 100 percent rating for hypertensive 
heart disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran had periods of active service between October 
1968 and April 1988.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the benefits sought on appeal.

The issues of entitlement to service connection for gas and 
constipation, irritable bowel syndrome, and a coronary 
pulmonary disease, as well as the issue of entitlement to an 
earlier effective date for the grant of a 100 percent rating 
for hypertensive heart disease are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not diagnosed as having peripheral 
neuropathy of either lower extremity.

3.  Elevated levels of cholesterol and triglycerides are not 
in and of themselves a disability for which VA compensation 
may be awarded.

4.  The veteran does not have sleep apnea that began during 
service or as a consequence of service or a service-connected 
disability.

5.  The veteran's diagnosed Type II diabetes mellitus did not 
begin during service,  as a consequence of service, or within 
one year of discharge from service.

6.  The veteran has chronic indigestion and excessive gas 
with a normal esophagus.

7.  The veteran's diastolic blood pressure is maintained 
below 110 and his systolic pressure is maintained below 200.

8.  The veteran's right ear hearing loss has a Numeric 
Designation of I; his left ear hearing loss also has a 
Numeric Designation of I.

9.  The veteran is not legally blind or bedridden, nor has he 
lost the use of his hands or feet.

10. The veteran is not unable to dress and undress himself, 
keep himself ordinarily clean and presentable, feed himself, 
attend to the wants of nature, or protect himself from 
dangers incident to his daily environment.

11. The veteran submitted his initial claim of entitlement to 
service connection for erectile dysfunction and special 
monthly compensation for the loss of a creative organ on 
November 19, 2003.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by active service or as a 
consequence of service, nor is it presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  Service connection for elevated cholesterol and 
triglycerides is not warranted.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

3.  Sleep apnea was not incurred in or aggravated by active 
service nor was it incurred as a proximate result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

4.  Type II diabetes mellitus was not incurred in or 
aggravated by service, nor is it presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

5.  Criteria for a rating higher than 10 percent for 
gastroesophageal reflux disease with gastritis have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.20, 4.114, Diagnostic Codes 7301 and 7307 (2006).

6.  Criteria for a rating higher than 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.104, Diagnostic Code 7101 
(2006).

7.  Criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 6100 (2006).

8.  Criteria for special monthly compensation based on the 
need for regular aid and attendance and/or housebound status 
have not been met.  38 U.S.C.A. § 1114 (2002); 38 C.F.R. 
§§ 3.350, 3.352 (2006).

9.  Criteria for assignment of an effective date earlier than 
November 19, 2003, for the grant of special monthly 
compensation for the loss of use of a creative organ have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in January 2004, March 2004, April 2004, 
September 2004, and December 2005, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
provided in March 2006 as is now required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decisions in keeping with Pelegrini.  As such, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  The Board notes that the only time the veteran 
requested a hearing was when he submitted his VA Form 9 in 
May 2004 with reference only to the claim of entitlement to 
an earlier effective date for the grant of a 100 percent 
rating for his heart disease.  All other VA Form 9s clearly 
reflect that the veteran does not desire a hearing with 
respect to the issues being addressed here on the merits.

It appears that all known and available records relevant to 
the issues here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  In fact, he advised VA 
on numerous occasions, most recently in June 2006, that he 
had no additional evidence to submit and/or identify to 
substantiate his claims.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA.

Service Connection

The veteran contends that all of his current ailments began 
in 1985 when he had a heart attack during active service or 
that he has developed additional problems due to disabilities 
that began during service.  The veteran asserts that he was 
required to participate in a weight control program during 
service due to obesity and that all current disorders related 
to his obesity should be deemed service-connected.  He is 
currently service-connected for hypertensive heart disease 
and hypertension, tuberous sclerosis with defective vision, 
gastroesophageal reflux disease with gastritis, hearing loss 
and erectile dysfunction.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).

When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

Peripheral neuropathy and diabetes mellitus are chronic 
diseases under 38 C.F.R. § 3.309(a) and, as such, service 
connection may be granted under 38 C.F.R. § 3.307(a)(3) if 
the evidence shows that either disease manifest to a degree 
of ten percent or more within one year from the date of 
separation from service.  See 38 C.F.R. § 3.307.  Separation 
from service is defined as the veteran's discharge date.  See 
38 C.F.R. § 3.307(a)(2).  Therefore, because the veteran was 
last discharged from service in April 1988, the evidence must 
show that a chronic disease manifest to a degree of ten 
percent by April 1989 in order for service connection to be 
granted based upon a presumptive period.  There is no 
statutory or regulatory provision to allow for an extension 
of a presumptive period.

The veteran's service medical records do not show that he was 
treated for peripheral neuropathy, sleep apnea or diabetes 
during service.  He had an abnormal electrocardiogram in 
November 1985 and additional testing shows that he had high 
cholesterol and high triglycerides.  The veteran was 
discharged from service in April 1988 without any evidence of 
having peripheral neuropathy of his lower extremities, sleep 
apnea or diabetes.  He did, however, have hypertension.

Peripheral Neuropathy

Post-service treatment records do not include any treatment 
for peripheral neuropathy.  In fact, in April 2005, a VA 
examiner reviewed the veteran's claims folder, performed a 
complete examination of the veteran and found no evidence of 
peripheral neuropathy.  Specifically, the veteran had fair 
pulses in both feet without any claudication or ischemic 
lesions.  Plethysmogram was performed and showed normal 
circulation.  As such, the Board finds that there is no 
diagnosis of peripheral neuropathy.

It is important to point out that absent a disease or injury 
incurred during service, the basic compensation statutes 
cannot be satisfied.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1361 (Fed. Cir. 2001).  Given the evidence of 
record, the Board finds that although the veteran complains 
of numbness in his feet, he is not currently diagnosed as 
having peripheral neuropathy of either lower extremity.  As a 
consequence, service connection must be denied for peripheral 
neuropathy.

Elevated Cholesterol and Triglycerides

The evidence of record clearly shows that the veteran had 
elevated levels of cholesterol and triglycerides during 
service and that he is currently prescribed medication for 
those elevated levels in conjunction with his treatment for 
hypertension and hypertensive heart disease.  Because the 
level of material found in one's blood is not by and of 
itself a disability, VA compensation cannot be awarded for 
elevated cholesterol and triglycerides.  The underlying 
disability that is effected by the elevated levels is 
addressed by awarding the veteran compensation benefits for 
hypertension and hypertensive heart disease.  Because those 
disabilities have been properly addressed and compensation 
benefits are in effect, the Board must deny service 
connection for elevated levels of cholesterol and 
triglycerides as they are only part and parcel of the actual 
disability for which VA compensation is awarded.

Sleep Apnea

The veteran's post-service treatment records show that he is 
treated for sleep apnea with low oxygen intake.  Nowhere 
within the treatment notes is it suggested that the sleep 
apnea began during service or as a result of one of his 
service-connected disabilities.  The veteran is obese, 
weighing well over three-hundred pounds, and has been advised 
that his sleep apnea is related to his obesity.

The Board acknowledges the veteran's argument that because 
his obesity began during service, all disorders related 
thereto should be considered to have begun during service.  
This argument, however, is without merit as the regulations 
governing the award of service-connection compensation 
benefits clearly state that a disability must have been 
incurred during service, as a consequence of service, or as a 
consequence of a service-connected disability.  Service 
connection has been denied for obesity as such a condition is 
not deemed a disability for VA compensation purposes.  
Accordingly, absent medical evidence of the currently 
diagnosed sleep apnea having its origin during service, the 
claim of entitlement to service connection for sleep apnea 
must be denied.

Diabetes Mellitus

Post-service treatment records show that the veteran has 
severe Type II diabetes mellitus and requires medication and 
insulin.  The medical evidence, however, does not include an 
opinion that the disorder began at some point prior to the 
1990's.  Although the veteran has continued to express his 
general opinion that all of his disabilities began in 1985, 
there is no evidence of the veteran having had any medical 
training so as to consider his statements sufficient to 
establish a relationship between his periods of active 
service and his current state of disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (Laypersons are not 
competent to offer medical opinions).

The Board certainly appreciates the veteran's argument that 
he had certain symptoms during service which may have been 
precursors to an actual diagnosis of Type II diabetes, such 
as his obesity; however, the medical evidence simply does not 
show that diabetes mellitus was actually diagnosed during 
service or within one year of discharge from service.  
Therefore, absent medical evidence to support the veteran's 
contentions, service connection for diabetes mellitus is 
denied.

Increased Ratings

The veteran asserts that his reflux, hypertension and hearing 
loss are more severe than rated.  He relates having daily 
indigestion and excessive gas and believes that a rating 
higher than 10 percent should be assigned for his 
gastroesophageal reflux disease.  The veteran also relates 
having severe hypertensive heart disease which makes him 
dizzy and unable to stand for any length of time; thus, he 
suggests that a rating higher than 10 percent is required for 
his hypertension notwithstanding the currently assigned 100 
percent rating for hypertension heart disease.  And, the 
veteran contends that a compensable rating should be assigned 
for his hearing loss as he now requires the use of hearing 
aids.


Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Gastroesophageal Reflux Disease with Gastritis

The veteran's reflux disease and gastritis has been 
evaluated using criteria found at 38 C.F.R. § 4.114, 
Diagnostic Codes 7301 and 7307, as there is no diagnostic 
code that sets forth criteria for assigning disability 
evaluations for the exact disability experienced by the 
veteran.  The Board notes that when an unlisted condition is 
encountered, it is permissible to rate that condition under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology, are closely analogous.  See 38 C.F.R. 
§ 4.20.  

Diagnostic Code 7301 allows for the assignment of a 10 
percent rating when there is evidence of adhesions of the 
peritoneum with moderate symptoms such as colic pain, 
nausea, constipation (perhaps alternating with diarrhea) or 
abdominal distension.  A 30 percent rating will be assigned 
when there is evidence of moderately severe symptoms such as 
partial obstruction manifest by motility of barium meal and 
prolonged episodes of pain.

Diagnostic Code 7307 allows for the assignment of a 10 
percent rating when there is evidence of chronic gastritis 
with small nodular lesions and symptoms.  A 30 percent 
rating is assigned when there is multiple small eroded or 
ulcerated areas in addition to symptoms of chronic 
gastritis.

The medical evidence shows that the veteran has complaints 
of reflux and indigestion after meals.  He is prescribed 
medication for gastroesophageal reflux disease and chronic 
constipation.  He is also advised to restrict his diet.

Upon VA examination in January 2005, the veteran denied 
difficulty swallowing, nausea, vomiting, or having blood in 
his stool.  He was noted to have a large umbilical hernia 
that could not be surgically removed until the veteran lost 
weight.  A gastrointestinal study was noted to be normal in 
that the veteran's esophagus was normal, he did not have a 
hiatal hernia, and there was no evidence of reflux.  The 
only diagnoses rendered were dyspepsia and umbilical hernia.

Given the evidence as outlined above, the Board finds that 
the veteran has chronic indigestion and excessive gas with 
no evidence of actual reflux.  Thus, the 10 percent rating 
currently assigned appears to be the most favorable rating 
available for assignment as the medical evidence does not 
remotely suggest that the veteran has a partial obstruction 
or multiple eroded or ulcerated areas.  He is diagnosed as 
having dyspepsia and this is generously deemed to be of 
moderate disability so as to allow for the assignment of a 
10 percent rating.  As such, a rating higher than 10 percent 
is denied.

Hypertension

The veteran is rated as 10 percent disabled as a result of 
his hypertension and 100 percent disabled as a result of his 
hypertensive heart disease.  In rating hypertension alone, 
38 C.F.R. § 4.104, Diagnostic Code 7101, considers the actual 
diastolic and systolic pressure readings.  A 10 percent 
rating is assigned when the diastolic pressure is 
predominantly 100 or more or systolic pressure is 
predominantly 160 or more; a 20 percent rating is assigned 
when the diastolic pressure is predominantly 110 or more or 
systolic pressure is predominantly 200 or more.

The veteran's treatment records show that his blood pressure 
is maintained with the use of medication and that his 
diastolic pressure has not reached the level of 110 nor has 
his systolic pressure reached 200.  For example, in December 
2004, his blood pressure was recorded as 155/74; in September 
2005, it was 137/72; in November 2005, it was 147/61, and in 
December 2005, it was 136/60 and 168/73.  Upon VA examination 
in April 2005, the veteran's blood pressure was recorded as 
136/55.

Given the evidence of record as outlined above, the Board 
finds that criteria for a rating higher than 10 percent for 
hypertension have not been met.  The veteran's complaints 
have been considered in the assignment of a 100 percent 
rating for hypertensive heart disease.  Consequently, his 
request for a higher rating for hypertension is denied.

Hearing Loss

38 C.F.R. § 4.85, Diagnostic Code 6100, sets out the criteria 
for evaluating hearing impairment using puretone threshold 
averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  Scores are simply matched against 
Table VI to find the numeric designation, then the 
designations are matched with Table VII to find the 
percentage evaluation to be assigned for the hearing 
impairment.  38 C.F.R. § 4.86(a) allows for the use of either 
Table VI or Table VIA in determining the appropriate numeric 
designation when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more.  

The veteran underwent audiologic evaluation in February 2004 
and pure tone thresholds, in decibels, were recorded as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
35
50
40
LEFT
40
30
35
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.

The veteran underwent another audiologic evaluation in May 
2005 and pure tone thresholds, in decibels, were recorded as 
follows:




HERTZ



1000
2000
3000
4000
RIGHT
40
40
60
50
LEFT
50
50
45
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.

When considering the later testing which reflects the more 
severe hearing loss, the Numeric Designations for each ear 
remains a I as per Table VI.  As such, a noncompensable 
rating must continue to be assigned notwithstanding any 
actual decrease in hearing acuity.  Consequently, a 
compensable rating for hearing loss must be denied.

Extra-Schedular Ratings

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is totally unemployable 
because of his service-connected disabilities, he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings 
with respect to the three disabilities here considered.  The 
Board has been similarly unsuccessful.  Specifically, the 
veteran has not required frequent periods of hospitalization 
for the three disabilities here discussed and his treatment 
records are void of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings.  
Consequently, the Board finds that the evaluations currently 
assigned adequately reflect the clinically established 
impairments experienced by the veteran and his request for 
higher ratings is denied.

Aid and Attendance

The veteran contends that he is in need of special monthly 
compensation for all of his disabilities.  He has not made 
specific assertions of being unable to be alone in his home 
and/or needing the assistance of another person for daily 
activities such as dressing himself, cooking and leaving the 
home.  

Special monthly compensation may be awarded when there is a 
showing that a veteran, as a result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is blind in 
both eyes, or is permanently bedridden or so helpless as to 
be in need of regular aid and attendance.  See 38 U.S.C.A. 
§ 1114(l).  Aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  See 38 C.F.R. § 3.351.  Basic 
criteria for determining whether an individual requires 
regular aid and attendance are:  inability to dress or 
undress himself or keep himself ordinarily clean and 
presentable, frequent need for adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid, inability 
to feed himself through loss of coordination of upper 
extremities or through weakness, inability to attend to the 
wants of nature, or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect 
the individual from hazards or dangers incident to his daily 
environment.  See 38 C.F.R. § 3.352.

The medical evidence of record shows that the veteran is not 
legally blind or bedridden, nor has he lost the use of his 
hands or feet.  He is treated for service-connected 
hypertension, hypertensive heart disease, gastroesophageal 
reflux disease and wears hearing aids for his service-
connected hearing loss.  The veteran has a service-connected 
disability which includes defective vision, but he is not 
considered to be blind.  The veteran also has various 
nonservice-connected disabilities such as severe Type II 
diabetes mellitus.  He does not contend that he is in need 
of in-patient nursing home care.

Upon VA examinations in January and April 2005, the veteran 
related having difficulty sleeping, breathing, and having 
bowel movements.  He did not suggest that he was unable to 
perform activities of daily living.  The veteran was 
oriented and was reported to be competent to handle his 
affairs.  He was not found to be a hazard to himself.  

Given the evidence as outlined above, the Board finds that 
the veteran is capable of dressing himself, feeding himself, 
and attending to the wants of nature.  There is nothing in 
the medical evidence and/or the veteran's assertions to 
suggest that he is unable to be alone because of his service-
connected disabilities.  The veteran has related being able 
to attend to his needs and being able to leave his home at 
will.  He has not described and/or been treated for any 
injury due to an inability to avoid hazards.  Thus, the Board 
must find that the criteria for special monthly compensation 
based on the need for regular aid and attendance have not 
been met.  Consequently, the veteran's claim is denied.

Earlier Effective Date

The veteran contends that an effective date of 1985 should be 
assigned for the special monthly compensation awarded for the 
loss of a creative organ because the disability which caused 
his erectile dysfunction began during service.  

The veteran submitted a request for a hardship rating on 
November 19, 2003, and stated that, "my medical condition 
and/or medications have now caused me ERECTILE DYSFUNCTION 
(ED) after 35 years of marriage to my wife with no problem in 
the past."  This is the first communication in which the 
veteran advised VA of his loss of use of a creative organ and 
the first evidence of such loss.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.  If application for benefits is received 
within one year of discharge or release from service, the 
effective date of an award of disability compensation shall 
be the day following the date of discharge or release from 
service.  See 38 U.S.C.A. § 5110(b)(1).

The Board notes that the veteran has inundated VA with 
letters stating his belief that the effective date for all of 
his awards should be the date of his discharge from service 
because he believes that all of his disabilities began in 
1985 while on active duty.  He has requested that, at a 
minimum, the date of his initial claim for compensation in 
November 1989 be assigned for all awards.  The veteran has 
neglected to address, however, the fact that he has not 
continuously sought compensation for his various 
disabilities, including special monthly compensation for the 
loss of use of a creative organ, since his initial 
application was filed in 1989.

The record clearly shows that the veteran had a number of 
claims pending in April 2002 when the RO awarded a total 
rating based on individual unemployability.  In response to 
that grant, the veteran advised VA on April 8, 2002, that the 
grant of unemployability resolved all issues.  Thus, there 
were no claims pending when the veteran filed his claim of 
entitlement to service connection for erectile dysfunction on 
November 19, 2003.  This claim was liberally interpreted as 
including a claim of entitlement to special monthly 
compensation for the loss of use of a creative organ.

Upon VA examination in April 2005, it was determined that the 
veteran's erectile dysfunction was as likely as not caused by 
a service-connected disability.  As such, the first evidence 
of a medical link between erectile dysfunction and the 
veteran's service was dated subsequent to the November 2003 
claim.  Because the disability existed prior to the date of 
receipt of the specific claim related to erectile 
dysfunction, the latter must be assigned as the effective 
date of the award of benefits under the regulations.  The 
Board does not have the authority to reach any earlier than 
the first communication in which the veteran advised VA of 
his disability notwithstanding the fact that the veteran 
first made application for disability compensation based on 
other theories in 1989.  Furthermore, with respect to this 
claim, the request for assignment of an effective date in 
1985 appears to be disingenuous in light of the veteran's 
report of his erectile dysfunction started thirty-five years 
into his marriage, which is well past 1985.  Therefore, the 
assignment of an effective date earlier than the date of the 
receipt of the specific claim related to erectile 
dysfunction, November 19, 2003, is denied and the veteran is 
advised that his initial claims submitted in 1989 have long 
been resolved, the decisions with respect to those claims are 
final, and the date of his submission of his initial 
application is no longer available for assignment as an 
effective date.


ORDER

Service connection for peripheral neuropathy of the right 
lower extremity is denied.

Service connection for peripheral neuropathy of the left 
lower extremity is denied.

Service connection for elevated levels of cholesterol and 
triglycerides is denied.

Service connection for sleep apnea is denied.

Service connection for Type II diabetes mellitus is denied.

A rating higher than 10 percent for gastroesophageal reflux 
disease with gastritis is denied.

A rating higher than 10 percent for hypertension is denied.

A compensable rating for bilateral hearing loss is denied.

Special monthly compensation for regular aid and attendance 
is denied.

An effective date earlier than November 19, 2003, for the 
grant of special monthly compensation for the loss of use of 
a creative organ is denied.


REMAND

The record shows that the veteran appealed the assignment of 
January 6, 2004, as the effective date for the grant of a 100 
percent rating for hypertensive heart disease.  In his May 
2004 VA Form 9, he requested a hearing be scheduled before 
the Board.  Since that time, the veteran has requested that 
his appeal be expedited, but he has not specifically 
withdrawn his request for a hearing.  As such, this issue 
must be remanded to determine if the veteran still desires a 
hearing and, if so, to have the hearing scheduled.

The issues of entitlement to service connection for gas and 
constipation, irritable bowel syndrome, and for a coronary 
pulmonary disease are properly before the Board; however, the 
medical evidence must be developed pursuant to 38 C.F.R. 
§ 3.159(c)(4) as there is some question as to the etiology of 
each disability.  Specifically, the gastrointestinal 
disorders are reported to be results of medication required 
for service-connected disability yet there is no medical 
opinion which speaks to this aspect of the veteran's claims.  
Additionally, the service medical records show that the 
veteran experienced shortness of breath during service and 
there is some question as to the current nature and etiology 
of his complaints.  Therefore, these issues are remanded so 
that the veteran may be scheduled for VA examination.

Accordingly, this matter is REMANDED for the following 
action:

1.  Contact the veteran and determine if 
he desires a personal hearing with 
respect to the issue of entitlement to an 
earlier effective date for the grant of a 
100 percent rating for hypertensive heart 
disease.  If he does not withdraw his 
request for a hearing, schedule the 
hearing requested in his May 2004 VA Form 
9.

2.  Schedule the veteran for appropriate 
physical examination to determine the 
nature and severity of his complaints of 
gas, constipation, and irritable bowel 
syndrome.  The examiner should be advised 
that the veteran is service-connected for 
gastroesophageal reflux disease with 
gastritis and requested to render an 
opinion as to whether the veteran's 
complaints are encompassed in that 
disability.  The examiner should be 
requested to carefully review the 
pertinent medical evidence, render all 
appropriate diagnoses and an opinion as 
to whether any diagnosed disability is a 
result of service-connected disability 
and/or medications used to treat a 
service-connected disability.  All 
opinions must be supported by complete 
rationale.

3.  Schedule the veteran for appropriate 
examination to determine the nature and 
etiology of his complaints of shortness 
of breath.  The examiner should be 
advised of the veteran's service-
connected hypertensive heart disease and 
requested to review all pertinent medical 
evidence, including the service medical 
records showing complaints of shortness 
of breath.  The examiner should perform 
all necessary clinical testing and render 
all appropriate diagnoses.  The examiner 
should then opine as to whether it is at 
least as likely as not that any diagnosed 
disability had its origin during service 
and/or as a result of a service-connected 
disability.  All opinions expressed must 
be supported by complete rationale.

4.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


